Citation Nr: 0703369	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for exposure to Agent 
Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a head 
injury.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975 with service in the Republic of Vietnam from June 1972 
to July 1972.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1988 rating decision 
rendered by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for PTSD and a November 2002 rating decision 
rendered by the Waco, Texas, RO that denied service 
connection for agent orange exposure and residuals of head 
injury.  

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has established service connection for 
diabetes mellitus and peripheral neuropathy of the lower 
extremities secondary to in-service herbicide exposure.  He 
has not claimed entitlement to service connection for any 
other disability resulting from exposure to herbicides.

2.  The veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The claim for service connection for disability resulting 
from exposure to Agent Orange, other than diabetes mellitus 
and peripheral neuropathy of the both feet, is without legal 
merit.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in August 2005.  
Although the originating agency did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information necessary for it 
to obtain such evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.

Furthermore, in March 2006, he was provided with notice of 
the type of evidence necessary to establish an effective date 
for service connection or the criteria necessary to establish 
a rating for his claimed service connected disabilities.  

All available evidence pertaining to the veteran's claim for 
service connection for Agent Orange exposure and PTSD has 
been obtained.  In this regard, the Board notes that the 
originating agency has obtained all pertinent service and 
post-service medical records referenced by the veteran.  

In connection with his claim for service connection for 
arthritis, the veteran has been afforded VA examinations.  
Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claims, nor has either requested that the Board remand to 
this appeal for further development.  The Board is also 
unaware of any outstanding evidence that could be obtained to 
substantiate the veteran's claims decided herein.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the appeal 
of the denial of service connection for Agent Orange exposure 
and PTSD.


Evidentiary Background

The veteran's service medical records, to include the report 
of a July 1975 separation examination, are negative for any 
complaints, treatment, or diagnosis of PTSD, or residuals of 
Agent Orange exposure.  On the contrary, examination of the 
veteran's neurologic and psychiatric systems was within 
normal limits.
 
Post service VA medical records show that the veteran was 
hospitalized at the Houston VA Medical Center (VAMC) from 
April 1978 to May 1978 for treatment of drug abuse and 
paranoid schizophrenia.  He reported nightmares and voices of 
Japanese police that he felt were out to get him.  

The veteran was afforded a VA neurologic and psychiatric 
examination in June 1978.  He reported that he was jumped and 
beaten by a Japanese person while serving in Okinawa in 1972.  
According to the veteran, he started hearing voices shortly 
after this incident.  He reported a history of being treated 
in service by a psychiatrist.  He also reported a history of 
blackouts and headaches since 1973.  Schizophrenia was 
diagnosed.  

The veteran sought private medical treatment in June 1979 
with complaints of nervousness and losing control of his 
legs.  

In May 1981, the Board denied service connection for paranoid 
schizophrenia.  
A February 1988 medical classification notice from the Texas 
Department of Corrections (TDC) notes that the veteran had 
PTSD/rule out mental illness.  

In a subsequent medical history taken by the Texas Department 
of Criminal Justice (TDCJ) in October 1999, the veteran 
reported a history of several head injures.  In particular, 
he reported being hit on the head with a hammer when he was 8 
years old.  He also hit his head on the windshield during an 
automobile accident in 1988.  He was also reported being hit 
on the back of his head in 1999.  The veteran's current 
complaints included migraines.  He denied a history of being 
a victim of criminal violence.  

A subsequent psychiatric treatment record from TDCJ dated in 
May 2002 shows that he reported a long standing problem with 
PTSD secondary to his claimed in-service assault in 1973.  He 
reported problems with nightmares and flashbacks.  He also 
reported being a boxer during service and that he sustained 
head trauma that resulted in seizures.  Assessment was rule 
out PTSD.  

In a statement received in December 2002, the veteran 
asserted that he witnessed an individual having been "blown 
up in the face" during service.  

In an effort to assist the veteran, the RO attempted to 
verify his claimed stressor of being assaulted by a Japanese 
national during service.  In August 2003, the Marine Corps 
informed the RO that the information supplied by the veteran 
was insufficient for the purpose of conducting any meaningful 
research.  It was noted that anecdotal incidents were not 
researchable and in order to be researched incidents must be 
reported and documented.  Furthermore, civilian incidents are 
not normally in service department records unless there were 
some charges against the individual service member.  

In his claim for service connection received in February 
2002, the veteran reported that he was attacked while in 
Okinawa in 1972.  He reported current sleep disturbance, 
flashbacks, anxiety, rage, anger, avoidance, seizures, and 
head problems following the attack.  

An August 2005 private medical evaluation notes that the 
veteran had no apparent mental health needs.  The examiner 
observed that there was "no diagnosis of Axis I or Axis 
II."  Similarly findings are noted in a November 2003 
examination that found no apparent mental health needs.  

In March 2006, the veteran was afforded a VA neurological 
examination.  He also reported a preservice head injury at 
the age of 7 when he was hit on the head by a hammer.  He 
also reported a history of closed head injuries on multiple 
occasions during active service.  In particular, he reported 
being hit on the head by Japanese soldiers in Okinawa, Japan, 
in 1972.  The veteran reported no associated loss of 
consciousness.  According to the veteran, he was treated at 
the base hospital, but he could not provide details of his 
evaluation and managements.  He reported an episode following 
this incident in which he lost control of his limbs with no 
accompanying loss or alteration of consciousness.  He stated 
that he started to walk with a hunch back as he could not 
straighten up.  He was completely aware, but could not 
communication.  This episode lasted for 8 to 10 seconds.  He 
continued to have these episodes, but he stated that they 
were "never properly diagnosed."  He also reported that he 
was knocked out once while boxing, but he could not recall 
any further details and to the best of his knowledge, he was 
no evaluated by medical personnel.  The veteran sustained 
another injury when he was hit on the left side of his head 
while playing basketball.  He reported that he continued to 
have spells and reported a recent increase in seizure 
activity.  

Psychiatric examination was significant for underlying 
depression.  Pertinent diagnoses included complex partial 
seizure disorder with generalization, peripheral neuropathy 
related to diabetes mellitus, and right carpal tunnel 
syndrome aggravated by diabetes mellitus.  

The examiner noted that the veteran's reported in-service 
"spells" were not consistent with seizures.   However, a 
seizure disorder could not be ruled out as there was no 
observer account in the service medical records.  The 
veteran's recent symptoms were more consistent with seizure 
disorders beginning in 2003.  It was opined that the 
veteran's inservice spells could not be clearly classified as 
seizures.  Furthermore, the examiner noted that the veteran's 
history was not consistent with a generalized seizure 
disorder.  His reported history of multiple head injuries did 
predispose him to have secondary complications like post-
traumatic epilepsy.  However, a clear opinion about the 
spells during military service could only be provided if the 
spell was documented and a workup had been performed.  

The veteran was also afforded a VA diabetes mellitus 
examination in March 2006.  He reported a history of two 
seizures in 1972.  The examiner confirmed that the veteran 
had diabetes mellitus.  


Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e).  The foregoing diseases shall be service connected 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304 (2005).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).


Agent Orange Exposure

The record reflects that the veteran served in Vietnam from 
June 1972 to July 1972.  Thus, exposure to Agent Orange is 
presumed.  See 38 C.F.R. § 3.307(a)(6)(iii). Certain diseases 
under certain circumstances are granted service connection on 
a presumptive basis if the veteran served in Vietnam during a 
specified time period. 38 C.F.R. § 3.307(6), 3.309(e).  As 
well, service connection may be granted on a direct basis for 
any disease or injury shown to have been linked to Agent 
Orange exposure.  Id.; 38 C.F.R. § 3.303.  Service connection 
has been granted for diabetes mellitus and peripheral 
neuropathy of each foot on a presumptive basis and the 
Board's discussion herein relates only to disability for 
which service connection has not been granted.

A present disability is a prerequisite for the granting of 
service connection.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.

As set forth above, service connection is granted for 
disability.  Other than his diabetes mellitus and peripheral 
neuropathy of the feet, the veteran has not  identified a 
disability or disability that he claims to be associated with 
his exposure to Agent Orange in service.  Furthermore, the 
competent evidence does not show that he has any current 
disability, other than his diabetes and peripheral neuropathy 
of the feet, for which service connection on a presumptive 
basis may be awarded.  Since the law does not authorize 
service connection for Agent Orange exposure, the veteran's 
claim is without legal merit.  Accordingly, service 
connection for Agent Orange exposure is denied.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


PTSD

The veteran has not contended that his PTSD is directly 
related to combat service. Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In this case, the record establishes conflicting evidence of 
diagnosis of PTSD and psychiatric evaluations which do not 
include PTSD in the diagnosis.  As noted above, a February 
1988 notation from a psychiatrist noting that the veteran had 
PTSD/rule out mental illness.  Similarly, a May 2002 
treatment record from the TDCJ notes that the veteran 
reported a long standing history of PTSD.  However, diagnosis 
at the time was rule out PTSD. Although positive evidence, 
such evidence is not convincing.  

In contrast are subsequent records that do not reference to 
PTSD.  In particular, the veteran has a longstanding history 
of treatment for schizophrenia dating to the 190s.  
Furthermore, more recent private examination in August 2005 
resulted in no diagnosis on Axis I or Axis II.  Similarly, 
while VA examination in March 2006 was significant for 
underlying depression, a diagnosis of PTSD was not rendered.  

The Board places greater weight on the opinion reached during 
the March 2006 examination as it is based on a more thorough 
examination that included review and discussion of the 
veteran's claims folder.  

Ultimately the Board has the obligation to assess the weight 
of the evidence.  This Veterans Law Judge has reviewed and 
considered each piece of evidence and concludes that the 
medical evidence showing no current diagnosis of PTSD is more 
probative than the evidence showing diagnoses of PTSD.  The 
evidence showing a diagnosis of PTSD does not provide a 
thorough basis for the diagnosis and in fact many of the 
evaluations qualify the diagnosis as a possibility of PTSD as 
evidenced by the qualifiers of "rule out."  While the veteran 
may have PTSD symptoms, the most recent psychiatric 
evaluations in 2005 and 2006 have not resulted in a diagnosis 
of PTSD.

The law provides that service connection is granted for a 
disability due to disease or injury in service.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In sum, an essential criteria for establishing 
service connection for PTSD, as set forth in 38 C.F.R. § 
3.304(f), are not met.  Under these circumstances, the Board 
must conclude that the veteran has not met the regulatory 
requirements of entitlement to service connection for PTSD, 
and that, on this basis, his claim must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

The lack of a current diagnosis of PTSD conforming to DSM-IV 
criteria is fatal to the veteran's claim for service 
connection.  Thus, the Board need not address whether or not 
the veteran's claimed stressors actually occurred.  


ORDER

Service connection for Agent Orange exposure is denied.

Service connection for PTSD is denied.


REMAND

With respect to his claim for residuals of an in-service head 
injury, the veteran's service personnel and medical records 
confirm that he was on the boxing team during his active 
military service.
 
His medical records show treatment for head and face injuries 
including lacerations to his right cheek in September 1971 
that required sutures and a laceration to his left temple in 
January 1974 after being hit in the head with a basketball.  
Furthermore, in July 1973, he was treated for complaints of 
recurring dizzy spells.  

The report of a recent VA examination in March 2006 notes 
that he currently has a diagnosis of complex partial seizure 
disorder with generalized.  The Board notes that the examiner 
opined that the veteran's complaints of in-service "spells" 
were not consistent with seizures.  However, the examiner 
further noted that the veteran's reported history of multiple 
head injuries predisposed him to secondary complications such 
as post-traumatic epilepsy.  It is notable that the examiner 
did not provide an opinion as to whether there was an 
etiological relationship between the veteran's in-service 
participation with boxing or his documented injuries and a 
current seizure disorder.

On remand, the veteran should be afforded a new VA 
examination to ascertain whether his current complex partial 
seizure disorder is etiologically related to his active 
military service to include in-service head injuries.  

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following action:

1.  The RO should schedule the veteran 
for a VA neurological examination to 
ascertain whether he currently has any 
residuals of in-service head injuries.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinician should be asked to opine 
whether the veteran has a seizure 
disorder, blackouts, and/or other 
residuals of a head injury. If so, the 
clinician should opine whether it is at 
least as likely as not (50 percent or 
greater) that such disability that is 
currently present began during or is 
causally linked to any incident of 
service, to include injuries sustained as 
a result in participation in boxing 
matches.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3. After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
with consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in May 
2006.

4.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the May 2006 
supplemental statement of the case. A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted. The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


